Citation Nr: 1200395	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2006, the RO denied service connection for neuropathy.  The RO granted service connection for PTSD in September 2007, assigning a 30 percent rating from December 13, 2004.  In May 2008, the RO denied service connection for tinnitus and bilateral hearing loss finding that the Veteran had not submitted new and material evidence to reopen the hearing loss claim, and denied an increased initial rating for PTSD.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After the RO granted service connection for PTSD and assigned the initial rating of 30 percent, the Veteran filed a statement in October 2007 asserting that the severity of his PTSD symptoms had increased.  Rather than treating this matter as a new claim, the Board will consider the Veteran's October 2007 statement as a valid notice of disagreement with the assigned rating in the September 2007 rating decision granting service connection for PTSD.  For this reason, the PTSD issue is correct as noted on the cover page of this decision.

The RO issued a statement of the case in March 2009 addressing the increased rating claim for PTSD, and the service connection claims for hearing loss and tinnitus.  The Veteran did not file a formal substantive appeal with respect to these issues, but his representative submitted a VA Form 646 in May 2009 on his behalf asserting that the Veterans' appeal was submitted with respect to the increased rating claim for PTSD and the service connection claims for hearing loss and tinnitus.  Although the Veteran did not submit a formal substantive appeal, his representative communicated that he wanted to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

Also, although the VA Form 646 dated May 26, 2009, was received more than 60 days after the issuance of the statement of the case mailed on March 18, 2009, the RO deemed that a timely appeal had been filed and certified these issues to the Board.  It has been determined that VA waived any objection to the timeliness of a substantive appeal because the RO obliged the claimant when he requested that he be allowed to go forward with his claim after expiration of the 60 day period.     See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  The RO continuing to adjudicate the claim or the Board adjudicating the claim additionally has been determined to constitute a waiver on VA's part of any objection to the timeliness of a substantive appeal.  See Gomez v. Principi, 17 Vet. App. 369 (2003);   Rowell v. Principi, 4 Vet. App. 9 (1993).

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the new evidence.  

The issues of entitlement to an initial rating higher than 30 percent for PTSD and service connection for neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a February 2002 RO decision.  He did not perfect an appeal. 

2.  The evidence received since the February 2002 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss and tinnitus are causally related to his acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the February 2002 RO decision that denied entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal (other than the service connection claim for neuropathy and the initial rating claim for PTSD, which are being remanded).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 


II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by an August 1985 RO decision on the grounds that the medical evidence of record failed to show that this disability had been clinically diagnosed in service or on a post-service VA examination.  The service treatment records were negative for any findings of hearing loss and the Veteran denied experiencing hearing loss on his Report of Medical History at discharge from service in June 1966.  A March 1985 VA examination report noted that gross hearing was normal, though the Veteran had reported decreased hearing for some time.  
 
In denying the claim in August 1985, the RO noted that the service treatment records were negative for the claimed disability and the cited VA examination also revealed no evidence of hearing loss.  The Veteran was notified of the August 1985 decision and of his appellate rights by a letter dated August 9, 1985.  He did not perfect an appeal.  Therefore, the August 1985 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran filed a claim to reopen in May 2001 asserting hearing loss from machine gun fire and helicopters during service.  He also submitted a copy of a private uninterpreted May 2001 audio examination, which showed hearing loss in both ears, and a July 1987 private treatment record noting his complaints of decreased hearing.  The RO denied the claim in February 2002 noting that the Veteran had not submitted new and material evidence to reopen the claim, but apparently denying the claim on the merits, as it was noted that there was no evidence to connect his current hearing loss to his military service 35 years prior.  The Veteran was notified of the February 2002 decision and of his appellate rights by a letter dated February 20, 2002.  He did not perfect an appeal.  Therefore, the February 2002 RO decision is final, as well. See id. 

The Veteran filed his most recent claim to reopen service connection for hearing loss in October 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the February 2002 RO decision includes a VA treatment record dated in January 2006 and a March 2008 VA examination report showing a diagnosis of bilateral hearing loss for VA purposes; and a private medical statement dated in November 2009 that the Veteran's hearing loss was related to his military service.  

The evidence submitted since the February 2002 decision raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.  Specifically, a medical doctor has found that the Veteran's bilateral hearing loss is related to his military service.  This evidence was not previously considered by VA and supports the relationship between a present hearing loss disability and service, which was not of record in the prior denial in February 2002.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus caused by in-service exposure to noise from machine gun fire, helicopters, and serving as a door gunner.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

At the outset, the Board notes that the Veteran's DD-214 shows that he was in Field Artillery in the Army and was a 1st Class Gunner (MG M-60).  He served in Vietnam from August 1965 to June 1966 earning, in pertinent part, the Air Medal and Vietnam Service Medal.  The service treatment records also note at discharge from service that he suffered a blast gunshot wound to the face at Fort Benning in March 1964.  Thus, exposure to acoustic trauma in service is conceded.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records document audiograms at entry into service and at discharge but there are no findings of hearing loss in service.  It is worth mentioning that the discharge audiogram just shows zeroes across the chart, which is inconsistent with the audiogram at entry to service, which showed that that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
0
LEFT
10
0
15
-
15

Even though there is no hearing loss disability shown at separation from service, service connection may nevertheless be established by showing that any present hearing loss disability is related to service.  See Hensley, 5 Vet. App. at 160.  As the exposure to acoustic trauma in service is conceded, the determinative issue is whether the Veteran has bilateral hearing loss and tinnitus as a result of this in-service noise exposure.  

A post-service VA examination in March 1985 notes that the Veteran's gross hearing was normal, though an audiogram was not provided.  The Veteran reported that he had been experiencing hearing loss for some time.  A July 1987 private treatment record notes that the Veteran reported decreased hearing in both ears for four to five years, with no history of noise exposure.  A March 1988 private treatment record also notes bilateral tinnitus.  In May 2001, a private audiogram is uninterpreted but shows an impression of hearing loss in both ears.  

The Veteran presented for a VA audiological and hearing aid evaluation in January 2006.  He reported that his hearing loss had been present for many years with a gradual decline.  Subjective tinnitus was reported to be constant, mild to moderate, and bilateral.  Pure tone testing revealed mild, falling to moderate, sensorineural hearing loss in the right ear and mild, falling to severe, sensorineural hearing loss in the left ear.  Speech reception thresholds were consistent with pure tone testing bilaterally.  Word recognition scores were established at 92 percent in the right ear and 96 percent in the left ear.  

The Veteran underwent VA audiological evaluation again in August 2008.  He reported that bilateral hearing loss began in Vietnam.  He also reported that constant bilateral tinnitus was long-standing, noticeable after weapons fire in Vietnam, and described as a "dull tone" that was moderately severe.  His military noise exposure included artillery fire and noise from helicopters and jets, machine gun fire, and arms fire, all without hearing protection.  Civilian noise exposure included mobile home factory noise for four years, power tools for two to three years without hearing protection, and forklifts working for the Navy as a civilian for 20 years with hearing protection.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
55
LEFT
50
55
55
60
50

The speech recognition scores were 82 percent in the right ear and 68 percent in the left ear.

The August 2008 VA examiner found that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in service.  The examiner noted that military acoustic trauma was conceded and that the Veteran reported an onset of hearing loss and tinnitus in service.  However, there was no objective evidence of hearing loss in the rating frequencies in service (within normal limits at entrance and separation 500-4000 Hz) and the flat hearing loss presented on present examination did not fit the classic noise-induced pattern of hearing loss.  Given the available evidence it was the examiner's clinical opinion that the Veteran's current hearing loss and tinnitus were less likely as not caused by or a result of his noise exposure in service.  It was possible that high blood pressure, diabetes, aging, and occupational noise exposure had contributed to his hearing loss and tinnitus but the examiner felt that he could not determine the etiology of his hearing loss or tinnitus without resort to mere speculation.  

The Veteran submitted a medical statement from a private physician dated in November 2009, which noted that the physician had examined the Veteran in regards to noise-induced hearing loss while in active military service.  After a thorough ear, nose, and throat examination, as well as a thorough review of the Veteran's audiogram, the physician determined that the Veteran had sensorineural hearing loss and tinnitus due to noise induced trauma while in active military service.   

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a hearing loss and tinnitus disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he has had hearing loss and tinnitus since service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss and tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements in the record that he has experienced hearing loss and tinnitus for many years.  In 1985, he indicated that he had experienced a decrease in hearing for some time and in 1987, stated that he had experienced hearing loss for four to five years.  The August 2008 VA examination report indicated that the Veteran reported tinnitus and hearing loss since his military service in Vietnam, which is inconsistent with his previous reports.  Nonetheless, the Veteran's lay statements with respect to his complaints of hearing loss and tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the VA examiner does not have high probative value, as the examiner based the opinion that the hearing loss and tinnitus were not due to military service, in part, on the fact that the disabilities first manifested after service.  However, the fact that hearing loss and tinnitus first manifested after service is not fatal to the service connection claims.  As previously noted, a claimant may still establish service connection for a current hearing loss disability, even if the regulatory requirements for establishing a current disability are not met until after service.  See Hensley, supra.  Moreover, the examiner did not acknowledge that the audiogram at discharge from service was inconsistent with the hearing pattern at entry into service, in that the hearing pattern at entry showed some decrease in hearing thresholds, especially in the left ear, while there just zeroes written across the chart at discharge from service.  The examiner also did not provide a rationale for why the etiology of the hearing loss and tinnitus disabilities could not be resolved without resort to speculation.  Therefore the finding that the hearing loss and tinnitus might be related to other factors such as high blood pressure, aging, and occupational noise exposure has no probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The other rationale offered by the VA examiner, that the Veteran's hearing loss did not fit the classic noise-induced pattern of hearing loss, is probative evidence against the Veteran's claim.  However, the value of the VA opinion is somewhat diminished based on the partial basis of no hearing loss or tinnitus in service and the speculative nature of the findings regarding the etiology of the hearing loss and tinnitus. 

The opinion from the private physician provides positive evidence in favor of the Veteran's claim that his hearing loss and tinnitus are related to service.  While the physician did not provide a rationale for his opinion, he appeared to take the Veteran's history as he reported it as credible, which as noted above, is also considered credible by the Board, and also indicated that he had thoroughly reviewed the record and provided a thorough ear, nose, and throat examination.  There are no other medical opinions of record addressing the etiology of the hearing loss and tinnitus.

In weighing the favorable medical opinion, the conceded exposure to acoustic trauma in service, and the statements from the Veteran regarding chronic symptomatology of hearing loss and tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has hearing loss and tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

New and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and service connection is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A.  PTSD

The Veteran was granted service connection for PTSD and assigned an initial rating of 30 percent from December 13, 2004 in a September 2007 rating decision.  He now seeks a higher rating.

The record shows a long-standing psychiatric history for the Veteran dating back to February 1985, when it was noted that the Veteran probably had PTSD.  In February 2005, the Veteran was hospitalized at a state hospital with an Axis I diagnosis of polysubstance dependence; dementia disorder; rule-out substance-induced persisting dementia; PTSD (Vietnam); and substance intoxication with perceptual disturbances.   It was noted that the Veteran's history included having been a helicopter gunner in Vietnam from 1963 to 1966 and that he continued to have flashbacks and was being treated for PTSD.  He also had a history of numerous injuries including falling 20-feet from a pipe and hitting his head on the ground in 1968.  In addition he had been on opiate pain medication since 1968 including Codeine and Oxycodone and admitted to a history of alcohol abuse, as well.  

A June 2005 letter signed by the Chief of Psychiatry from the private state hospital where the Veteran was treated notes that the Veteran's mental health career had been viewed as having PTSD plus a substance abuse disorder.  It was not until the last period of close monitoring in the psychiatric hospital that it became clear that currently the Veteran's primary problem was dementia.  His substance abuse co-occurred with this mental disability.  During the past few years his condition had worsened considerably.  The Axis I diagnosis was dementia due to multiple etiologies (head injury, substance abuse, and/or cerebral vascular events); polysubstance dependence; and PTSD (Vietnam).  It was the physician's opinion that the severity of the Veteran's mental disorders impaired him markedly and severely and that he was currently totally disabled.

VA treatment records dated from October 2005 to April 2007 note a history of hallucinations and closed head injury, nightmares, anxiety, dysthymic mood, and restricted affect.  The Veteran had no signs of psychosis.  He underwent VA examination in August 2007, which noted a mild memory impairment for recent memories, sleep impairment, irritability, difficult concentrating, and hypervigilance.  His GAF score for PTSD only was 60.

In November 2007, the Veteran reported that this was the anniversary of severe combat and that this was a bad month for him every year.  He had poor sleep and suicidal ideation.  

He underwent another VA examination in February 2008.  He reported experiencing daily depression on a chronic basis.  It was noted that he continued to take Hydrocodone but denied abusing this medication.  On psychiatric examination his affect was constricted and his mood was depressed.  He also continued to have sleep impairment.  It was noted that his PTSD resulted in mild social detachment and that he was not unemployable due to his PTSD, but rather had retired due to physical disabilities per the Veteran's report.  He also had a depressive disorder that exacerbated his irritability and detachment.  His GAF score was 60.

The Veteran was hospitalized at the VA hospital reporting an increase in PTSD symptoms in February 2009.  He was suicidal and had psychotic features and poor grooming.  He also had paranoia and visual hallucinations.  It was noted that although the Veteran's PTSD was probably legitimate his dementia and psychosis were far more significant at that this point.  The Axis I diagnosis was PTSD, chronic, combat-related; and dementia of unknown etiology with psychotic symptoms.  His GAF score was 20.

A December 2009 private treatment record notes that the Veteran had not been the same since he came back from Vietnam and had been very anxious and depressed.  He experienced intrusive memories, depressed mood, and irritability.  He initially self-medicated with alcohol and marijuana for many years but gave up alcohol and drugs the past 20 years.  On mental status examination he had coherent thinking with no delusions or hallucinations.  He denied suicidal or homicidal ideations.  His affect was restricted and he had decreased concentration and short-term memory.  The Axis I diagnosis was PTSD.  It was noted that he was still experiencing fairly severe symptoms of this illness, which affected his ability to deal with day-to-day functioning.  He had not been able to work since 1995.

As the record shows the Veteran's PTSD has possibly worsened since he was last evaluated for compensation and pension purposes in February 2008, another examination is warranted to determine the present severity of his PTSD.  Also it should be determined as much as possible to what extent the Veteran's PTSD, alone, contributes to his social and occupational employment, as separate from any unrelated psychiatric disabilities.  In addition, any recent VA treatment records should be obtained.


B.  Neuropathy

The Veteran contends that he has neuropathy from his service-connected diabetes mellitus.  He originally stated that his neuropathy was in his legs, feet, and back.

Private treatment records note diabetes mellitus in July 1987.  A September 1987 emergency room record shows the Veteran fell 15 to 20 feet from a forklift landing on his right side.  A March 1988 private medical statement notes the Veteran gave a history of numbness in the right arm, hand, and leg.  Motor examination also showed collapsing weakness on the right.  Additional private treatment records dated in April 1998 and May 1998 show abnormal nerve conduction studies that suggested carpal tunnel syndrome but also might involve an abnormality in the cervical region. 

In September 2004, a private neurological evaluation shows complaints of painful, burning feet for three years.  It was noted that nerve conduction studies in July 2004 were normal and that he had nerve blocks for presumed tarsal tunnel syndrome with no effect.  In addition, he had a history of bilateral carpal tunnel repair.  He reportedly quit drinking three or four years prior after binge drinking for 20 years.  Sensory examination was notable for a well-defined sensory deficit to pin and temperature at about the level of the forefoot bilaterally.  The impression was sensory polyneuropathy, likely related to prior history of alcoholism.  The report was signed by Dr. Molis.

Dr. Molis submitted another form in October 2004, however, finding that the Veteran had neurological complications from diabetes mellitus.  In December 2004, a treatment record signed by Dr. Molis notes that the Veteran had neuropathic foot pain for the past three years or so.  There was some question as to whether or not he had diabetes.  Sometimes he had polydipsia, polyuria, and other times, he did not.  His blood sugar sometimes tested positively and other times did not.

VA treatment records dated from August 2005 to October 2005 note diabetes mellitus type II (diet controlled) and findings of peripheral neuropathy.  An October 2005 treatment record notes the Veteran had neuropathy in the bilateral feet for three to four years and that his symptoms had improved with Cymbalta.

An April 2006 VA examination report noted the findings from Dr. Molis regarding neurologic complications from diabetes but not providing any diagnosis.  The VA examiner also noted the finding that the Veteran had sensory polyneuropathy due to alcoholism.   The examiner stated that the purpose of the examination and opinion was to resolve this discrepancy.  The examiner noted that the Veteran had a history of degenerative disk disease of the lumbar and cervical spine with radiculopathy since 1988 due to a 1987 work-related injury.  He also underwent bilateral carpal tunnel release in the 1990s.  The Veteran reported that he was diagnosed with diabetes in late 2004 or early 2005 and that his diabetes was diet-controlled.  He stated that neuropathy of his bilateral lower extremities had been a problem for him since the mid 1990s and that it had gotten progressively worse to the point where he had severe bilateral feet pain with tingling, numbness, and a burning sensation that was constant and unremitting.  He reported weakness and fatigue with walking because of the neuropathy.  The distribution was a typical stocking-type distribution and did not appear, based on his symptoms, to be radicular.  

On physical examination he had decreased sensation to monofilament testing in both of his feet extending to just above his ankle consistent with impaired sensation/neuropathy.  The examiner found that since the Veteran reported that his neuropathy began in the mid 1990s and his diabetes was diagnosed in 2005, it was less likely that his neuropathy was related to his diabetes.

Another form signed by a VA doctor, Dr. Fajer, in December 2006 notes that the Veteran had possible associated neuropathy as a complication of his diabetes.  He had a history of bilateral foot pain and neuropathy that started in 2000-2001 but only had a diagnosis of diabetes since the present year. 

In August 2007, Dr. Fajer found that the Veteran had bilateral lower extremity neuropathy and foot pain likely secondary to diabetes mellitus.  A separate August 2007 VA podiatry examination also shows an assessment of non-insulin dependent diabetes mellitus with neuropathy.  The Veteran was instructed on diabetic foot care.

The Veteran underwent another VA examination in February 2008.  The Veteran stated that he was initially diagnosed with diabetes in 1995.  He did not have documentation to support this but based this on the time in which he started diabetic medications.   He stated that he had tingling and numbness involving both lower extremities and that these symptoms had been occurring since 2004.  He also complained of pain and a burning sensation in his feet that was aggravated by shoes and clothing.  On neurologic examination the Veteran had normal light touch sensation to 10-gauge monofilament device on the skin over the palms, fingertips, thighs, and knees.  He had decreased sensation to skin over the ankles, calves, dorsum of the feet, soles of the feet, and tips of the toes.  The examiner found that the Veteran displayed objective evidence of peripheral neuropathy on physical examination.  This condition occurred after onset of diabetes; thus, the examiner determined that peripheral neuropathy was at least as likely as not caused by or the result of diabetes.

Finally, a private medical statement dated in February 2010 was submitted noting that the Veteran had been evaluated for polyneuropathy in the context of diabetes and remote exposure to Agent Orange and the doctor stated they were asked to determine if his neuropathic symptoms were related to diabetic neuropathy.  The Veteran reported a five-year history of slowly progressive symptoms of tingling pain and numbness in the hands and feet.  He was exposed to Agent Orange during his military service in Vietnam from 1965 to 1966 and was granted service connection for diabetes related to his Agent Orange exposure in 2003, the time when his diabetes was officially diagnosed.  He denied any history of alcoholism or other causes for neuropathy.  His old records were not available for verification.  Formal neurological evaluation including electromiographic (EMG) studies of the upper and lower extremities provided electrical evidence for sensory polyneuropathy and bilateral carpal tunnel syndrome.  The physician concluded that the Veteran's neuropathic symptoms were as likely as not caused by his diabetic polyneuropathy and bilateral carpal tunnel syndrome.  The rationale for the opinion was based on the progressive history of neuropathy after the diagnosis of diabetes in 2003, remote history of Agent Orange exposure, the results of the EMG studies, and negative laboratory tests that excluded other causes of neuropathy.

The record shows widely divergent dates for when the Veteran was first diagnosed with diabetes and when he first noticed his neuropathy symptoms.  A notation of diabetes mellitus as early as 1987 is of record, but it is not clear if this is a formal diagnosis.  The Veteran has stated that he started taking diabetic medication in 1995.  However, treatment records do not reflect a formal diagnosis of diabetes until approximately 2004.  

Regarding the Veteran's complaints of neuropathy, he first noted numbness on the right side including the arm, hand, and leg in March 1988 but he also suffered a 15 to 20 foot fall from a forklift at work in September 1987; thus it is not clear if these symptoms are related to this fall.  In September 2004, the Veteran stated that he had only been having symptoms in his feet for a few years prior.  On examination in April 2006, however, the Veteran stated that neuropathy of his bilateral lower extremities had been a problem for him since the mid 1990s.  A December 2006 private record notes complaints of lower extremity neuropathy since 2000-2001; while a February 2008 VA examination report shows the Veteran reported that his neuropathy symptoms started in 2004.  

The medical opinions addressing whether or not the Veteran's neuropathy is related to his diabetes seem to hinge on whether the Veteran's neuropathy pre-dated or post-dated his diagnosis of diabetes.  For instance, the April 2006 examiner found that the neuropathy of the lower extremities was not related to the diabetes because the neuropathy symptoms started in the 1990s and diabetes was diagnosed in 2004; while the February 2008 examiner found that the diabetes was related to the neuropathy because the diabetes was diagnosed in 1995 (based on when the Veteran reported that he first started diabetic medication) and the neuropathy symptoms started in 2004.  The most recent opinion in February 2010 notes that the Veteran's neuropathy symptoms started five years prior (so in 2005) and that his diabetes was diagnosed in 2003.  The physician found that the neuropathy was related to the diabetes and carpal tunnel syndrome but based this opinion, in part, on the finding that there were no other possible causes for the neuropathy symptoms noting that the Veteran had specifically denied any past history of alcoholism.  This is in contradiction to his medical records, which shows a history of alcoholism and a long history of drug dependency.  In fact, the April 2006 VA examiner found that the Veteran had polyneuropathy related to his history of alcoholism.

None of the medical opinions of record are sufficient to decide this claim.  Even the opinion finding that the diabetes did not cause the neuropathy because the former post-dated the latter did not address the possible issue of aggravation of the neuropathy by the diabetes.  Moreover, any probative opinion needs to take into consideration the relevant time frame for when diabetes was diagnosed, when the neuropathy symptoms first started, and other factors weighing on the issue including the 1987 work injury and any resultant neck and back injuries with radiating symptoms related to these injuries, his diagnosis of carpal tunnel syndrome, and the Veteran's history of alcoholism and prescription drug dependency.  As the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, the possibility of a direct relationship between any present findings of neuropathy and service also should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for neuropathy, as secondary to his service-connected diabetes (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

2.  Make arrangements to obtain the Veteran's psychiatric and neurological treatment records from the Gainesville VA Medical Center, dated since March 2009.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for a VA neurology examination.  The claims file must be made available to, and reviewed by, the examiner.  In addition to all other relevant evidence of record, the examiner should comment on the medical opinions provided by VA examiners on April 6, 2006 and February 9, 2008 and the opinions from private physicians, two from Dr. Molis on October 14, 2004 and October 19, 2004, and one in February 2010 from Dr. Bakdash.  

Please consider all relevant factors including, but not limited to, the relevant time frame for when diabetes was diagnosed, when the neuropathy symptoms first started, and other factors weighing on the issue including a 1987 work injury, his history of alcoholism and prescription drug dependency, and his history of exposure to Agent Orange.

All appropriate testing should be conducted.

The examiner should identify all current neurological disorders found to be present, i.e., peripheral neuropathy of the upper and/or lower extremities, carpal tunnel syndrome, etc.  The examiner should specify which parts of the body are affected by any neuropathy.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge that the Veteran was presumed to have been exposed to Agent Orange during his service in Vietnam.    

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy disorder was caused by the Veteran's diabetes mellitus.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current neuropathy disorder was aggravated by the Veteran's diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the neuropathy condition before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  To the extent possible the examiner should differentiate between the symptoms attributable to his PTSD and the symptoms attributable to any other psychiatric disorders that are unrelated to his PTSD (including dementia).  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

 5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


